DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office action in response to Applicant’s submission filed on 6/30/2022.  Currently claims 1-20 are pending and claims 1, 8, and 15 are independent.  Claims 1-5, 8-12, and 15-18 have been amended from the original claim set dated 1/13/2021.  No claims have been added or cancelled.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejection of claims 4, 11, and 18 are withdrawn in light of the amendments, however as a result of the amendments, new 112(b) rejections are identified.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2022 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 4, 11, and 18 recites the limitation "the other charging station."  There is insufficient antecedent basis for this limitation in the claim.  There is sufficient antecedent basis however for “the different charging station.”  Appropriate correction required.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-7) are directed to a statutory category, namely a method.  Claim 8 and its dependent claims (claims 9-14) are directed to a statutory category, namely a system/machine.  Claim 15 and its dependent claims (claims 16-20) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Mental processes”, or more particularly, “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to determine when a vehicle will run out of battery charge.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a driver performs in their car while driving.  The abstract elements of claims 1, 8, and 15, recite in part “Receive charge level…Determine charging time…Determine second time…Send notification…”.  Dependent claims 2, 9, and 16, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Determine a destination…Notify transport…”.   Dependent claims 3, 10, and 17, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Determine efficiency improvement…”.  Dependent claims 4, 11, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Provide suggested route…Provide notification…”.  Dependent claims 5, 12, and 19, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “A cost is lower…”.  Dependent claims 6 and 13, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Receive validation…”.  Dependent claims 7, 14, and 20, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Execute contract…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15.  
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…Memory…Non-transitory computer readable medium with instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional element which recites in part “charging station” however this again fails to integrate the abstract idea into a practical application because it is merely attempting to link the abstract idea to a particular field of use (See MPEP 2106.05 (h)).    
Dependent claims 6, 7, 13, 14, and 20 add the additional element which recites in part “Blockchain consensus…Smart contract…” which again limits the claims to a networked/computer based environment, but this is also insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2-5, 9-12, and 16-19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…Memory…Non-transitory computer readable medium with instructions…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (determine when a vehicle will run out of battery charge) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0178] – “In computing node 700 there is a computer system/server 702, which is operational with numerous other general purpose or special purpose computing system environments or configurations.”  
These claims also include the additional element which recites in part “Charging stations,” however this again is not significantly more than the abstract idea because it is merely attempting to link the abstract idea to a particular field of use (See MPEP 2106.05 (h)).
Dependent claims 6, 7, 13, 14, and 20 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 6, 7, 13, 14, and 20 include the additional element which recites in part “Blockchain consensus…Smart contract…”  These are not significantly more because these are again merely the software and/or hardware components used to implement the abstract idea (determine when a vehicle will run out of battery charge) on a general purpose computer (See MPEP 2106.05(f)).    
Additionally, dependent claims 2-5, 9-12, and 16-19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (USPGPUB 2017/0282744) in view of Kim et al. (DE 102020214199 A1)
Regarding claims 1, 8, and 15 (Amended), Koo discloses a method (Koo ¶ABS - A vehicle and a method for controlling the same are provided to secure additional distance to empty (DTE) of the vehicle by controlling the use of a load that is consuming battery power or by changing driving mode, when a recharging station is unavailable within DTE of the vehicle at a current battery charge level), comprising: determining, by a charging station, that a transport will need charge at a first time based on the transport charge level related to transport arrival at the charging station (Koo ¶87 - Referring to FIG. 11, the DTE calculator 150 may be configured to calculate DTE of the vehicle 1 based on a battery charge level for driving the vehicle 1, in step S100. The DTE calculator 150 may be configured to calculate DTE of the vehicle 1 at predetermined time or intervals. Thus, the DTE calculator 150 may be configured to calculate and transmit the DTE to the controller 160 in real time by reflecting battery consumption that changes based on a driving mode or the respective loads built into the vehicle 1 while the vehicle 1 is running).  
Koo lacks sending a notification, by the charging station, to the transport, an instruction to modify the current driving route of the transport,  wherein the instruction is based on a current driving route of the transport, an environmental effect caused by the transport and an improved efficiency associated with the transport arrival at the different charging station; receiving, by a charging station, a transport charge level of a transport proximate the charging station and determining a second time for the transport to receive a charge at a different charging station based on the transport charge level and the traffic conditions.
Kim, from the same field of endeavor, teaches sending a notification, by the charging station, to the transport, an instruction to modify the current driving route of the transport,  wherein the instruction is based on a current driving route of the transport, an environmental effect caused by the transport and an improved efficiency associated with the transport arrival at the different charging station; receiving, by a charging station, a transport charge level of a transport proximate the charging station and determining a second time for the transport to receive a charge at a different charging station based on the transport charge level and the traffic conditions  (Kim ¶65 - The processor 240 may automatically change or cancel the charging station reservation based on a destination, road environment, traffic volume, route, battery status, estimated time of arrival, charging type, charging station information, charging information, or payment type. In other words, the processor 240 may communicate with the electric vehicle 10 in real-time {i.e. notify} or periodically to indicate a change in destination, a change in estimated time of arrival, a change in road environment, a change in traffic volume, a change in route, a change in battery status, a change in the type of charging, a change in the type of payment or the like and can change the reserved charging station to another charging station {i.e. different station} or cancel the reservation. Furthermore, the processor 240 may change or cancel the reservation of the charging station depending on a change in the charging station situation (e.g., an increase in charging station customers, a charging station terminal failure, or the like) through real-time or periodic communication with the charging station terminal).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the vehicle charging methodology/system of Koo by including the charging management techniques of Kim because Kim discloses “efficient operation of the charging station such that the electric vehicle is automatically reserved in an optimal charging station to increase user convenience (Kim ¶29)”.   Additionally, Koo further details that “the electric vehicle requires regular charging at recharging stations (Koo ¶6)” so it would be obvious to consider including the additional charging techniques that Kim discloses because it would improve the experience of recharging an electric vehicle.
Regarding claims 2, 9, and 16, Koo in view of Kim discloses determining a destination comprising the different charging station further from the transport than the charging station; and notifying the transport of the destination and a negative factor (Koo ¶90 - When the driver stops an operation of the at least one load or changes the driving mode of the vehicle 1 {i.e. negative factor}, the DTE calculator 150 may be configured to calculate new DTE of the vehicle 1 by reflecting an increase of DTE as the operation of the load is stopped or the driving mode is changed, in step S160…The controller 160 may be configured to detect recharging stations {another station} located within the changed DTE calculated by the DTE calculator 150, in step S180).  
Regarding claims 3, 10, and 17, Koo in view of Kim discloses determining, by the charging station, an efficiency improvement by the transport will enable the transport to be charged at the first time, wherein the efficiency improvement comprises one or more of a reduction in transport speed or change in route to the charging station (Koo ¶3 - The present disclosure relates to a vehicle for securing extra distance to empty (DTE) of the vehicle by controlling the use of a load that is consuming battery power or by changing driving mode {i.e. increase efficiency}, when a recharging station not detected within DTE of the vehicle at a current battery charge level).  
Regarding claims 4, 11, and 18, Koo in view of Kim discloses providing a suggested route to another charging station closer to the transport than the charging station, wherein in response to the transport not receiving the charge at the second time (Koo ¶92 - In response to detecting that a recharging station is unavailable within the changed DTE, and it is impossible to additionally secure DTE any more even by stopping operation of a load or changing the driving mode, the communication unit 170 may be configured to receive information regarding a predetermined route that the vehicle 1 may travel based on the current battery charge level, from the CUbiS center 200, in step S200. For example, the CUbiS center 200 may be configured to detect the location of the vehicle 1, and transmit information regarding a location of a point at which the roadside assistance may be offered or information regarding a route to the point from the current location of the vehicle 1 based on the DTE that the vehicle 1 may travel at the current remaining battery charge level of the vehicle 1. The driver may drive the vehicle 1 to the destination based on the received route information, and may be offered the roadside assistance at the predetermined point), the method comprising: providing a notification to drive with improved efficiency to the other charging station (Koo ¶3 - The present disclosure relates to a vehicle for securing extra distance to empty (DTE) of the vehicle by controlling the use of a load that is consuming battery power or by changing driving mode {i.e. increase efficiency}, when a recharging station not detected within DTE of the vehicle at a current battery charge level).

Claim 5-7, 12-14, and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (USPGPUB 2017/0282744) in view of Kim et al. (DE 102020214199 A1) further in view of Bizjak et al. (EP 3812197 A1)
Regarding claims 5, 12, and 19, Koo in view of Kim discloses a method (Koo ¶ABS - A vehicle and a method for controlling the same are provided to secure additional distance to empty (DTE) of the vehicle by controlling the use of a load that is consuming battery power or by changing driving mode, when a recharging station is unavailable within DTE of the vehicle at a current battery charge level).
Koo in view of Kim lacks an environmental effect and a cost to receive the charge at the first time is lower than an environmental effect and a cost to receive the charge at the second time.
Bizjak, from the same field of endeavor, teaches an environmental effect and a cost to receive the charge at the first time is lower than an environmental effect and a cost to receive the charge at the second time (Bizjak COL 7 ROW 40 - The invention enables the user to charge the electric vehicle (2) by concluding a smart contract (53) with a selected electricity supplier (9), the smart contract (53) being comprised of mandatory and other basic contract data about: the user (4); the electricity supplier (9); times when the vehicle must be ready for use, such as when departing for work and returning home, and when going shopping, to parties and on trips at the weekend; time period flexibility levels, such as when the user undertakes to carry out delayed charging; anticipated range in individual time periods; a charging price list for individual time periods; a charging price list for agreed time period violation, such as when the user wants to have the vehicle charged before an agreed time period {i.e. different costs at different times}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the vehicle charging methodology/system of Koo by including the charging techniques of Bizjak because Bizjak discloses “The proposed method therefore enables the flexible and automated charging of an electric vehicle (Bizjak COL 10 ROW 59)”.   Additionally, Koo further details that “the electric vehicle requires regular charging at recharging stations (Koo ¶6)” so it would be obvious to consider including the additional charging techniques that Bizjak discloses because it would make charging easier for the user of the electric vehicle.
Regarding claims 6 and 13, Koo in view of Kim discloses a method (Koo ¶ABS - A vehicle and a method for controlling the same are provided to secure additional distance to empty (DTE) of the vehicle by controlling the use of a load that is consuming battery power or by changing driving mode, when a recharging station is unavailable within DTE of the vehicle at a current battery charge level).
Koo in view of Kim lacks receiving, by the transport, a validation of one or more of the first time, the second time, a location of the charging station, and a current transport location, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the charging station.
Bizjak, from the same field of endeavor, teaches receiving, by the transport, a validation of one or more of the first time, the second time, a location of the charging station, and a current transport location, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the charging station (Bizjak COL 5 ROW 40 - using the P2P network's interconnected nodes, whereby the electric vehicle is connected to a charging station which initiates charging and security integrated within the entire network. A vehicle's P2P module sends ID and the charging request to the P2P application in the charging station, which then connects with the application in computers that operate as nodes, where the buyer is authenticated and charging approved. All relevant data is recorded in the electronic contract; blockchain technology may be used non-exclusively. The vehicle can also communicate directly with other P2P network nodes).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the vehicle charging methodology/system of Koo by including the charging techniques of Bizjak because Bizjak discloses “The proposed method therefore enables the flexible and automated charging of an electric vehicle (Bizjak COL 10 ROW 59)”.   Additionally, Koo further details that “the electric vehicle requires regular charging at recharging stations (Koo ¶6)” so it would be obvious to consider including the additional charging techniques that Bizjak discloses because it would make charging easier for the user of the electric vehicle.
Regarding claims 7, 14, and 20, Koo in view of Kim further in view of Bizjak discloses a method (Koo ¶ABS - A vehicle and a method for controlling the same are provided to secure additional distance to empty (DTE) of the vehicle by controlling the use of a load that is consuming battery power or by changing driving mode, when a recharging station is unavailable within DTE of the vehicle at a current battery charge level).
Bizjak further teaches executing a smart contract, by the charging station, to record the validation on a blockchain based on the blockchain consensus (Bizjak COL 5 ROW 40 - using the P2P network's interconnected nodes, whereby the electric vehicle is connected to a charging station which initiates charging and security integrated within the entire network. A vehicle's P2P module sends ID and the charging request to the P2P application in the charging station, which then connects with the application in computers that operate as nodes, where the buyer is authenticated and charging approved. All relevant data is recorded in the electronic contract; blockchain technology may be used non-exclusively. The vehicle can also communicate directly with other P2P network nodes).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the vehicle charging methodology/system of Koo by including the charging techniques of Bizjak because Bizjak discloses “The proposed method therefore enables the flexible and automated charging of an electric vehicle (Bizjak COL 10 ROW 59)”.   Additionally, Koo further details that “the electric vehicle requires regular charging at recharging stations (Koo ¶6)” so it would be obvious to consider including the additional charging techniques that Bizjak discloses because it would make charging easier for the user of the electric vehicle.


Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, The 35 USC § 112(b) rejection of claims 4, 11, and 18 are withdrawn in light of the amendments, however as a result of the amendments, new 112(b) rejections are identified.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant also argues that the claimed invention is patent eligible because there is significantly more within the claim.  Examiner finds this unpersuasive because, as addressed above, the additional elements are not significantly more because they are merely the software and/or hardware components used to implement the abstract idea (determine when a vehicle will run out of battery charge) on a general purpose computer (See MPEP 2106.05(f)).
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the previous Office action, Applicant amended the independent claims to further limit the claims with respect to changing  and selecting an alternative charging station.  In light of this amendment, Examiner agrees that the original references did not teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that does teach these limitations (Kim as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624